The motion is referred to the court that rendered the decision. Present — Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ. Motion to amend decision granted, and the decision of this court dated January 6, 1941 [ante, p. 821], is amended to read as follows: Decree of the Surrogate’s Court of Rockland County, denying probate of an alleged will dated October 28, 1935, unanimously affirmed, with costs to all parties filing briefs, payable out of the estate. The finding of the surrogate that the testator lacked testamentary capacity is amply supported by the proof. Present — Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ.